Citation Nr: 1713805	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  11-18 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for Parkinson's disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction presently resides with the RO in Denver, Colorado.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in April 2015. A transcript of the hearing is associated with the claims file.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Parkinson's disease was not manifest during service or within one year of separation.  Parkinson's disease is not related to an in-service event, injury or disease. 


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a notice letter in October 2009, prior to the unfavorable adjudication in January 2010. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran's service treatment records (STRs) have been associated with the claims file. The Veteran's VA treatment records have also been associated with the claims file. The Veteran's private treatment records authorized for release by the Veteran and accessible to VA have also been associated with the claims file. The Board notes that treatment records from S. D. neurosurgery center were identified and authorized for release by the Veteran but correspondence from the treatment provider required payment for the release of records.  December 2015 VA correspondence notified the Veteran that VA is unable to pay any fees charged by a custodian of private records, and the Veteran could submit these records. Such records have not been associated with the claims file. The duty to assist in the development and the adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Board finds the duty to assist has been satisfied. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). The Veteran was provided with VA examinations in February 2016 and April 2016. The examinations and opinions were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations of the Veteran, and provided sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the examination reports and opinions to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for Parkinson's disease. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). As such, the Board finds VA has provided adequate medical examinations and opinions, and obtained all relevant identified records, and its duty to assist in this case is satisfied.

During the April 2015 Board hearing, the VLJ clarified the issues, explained the concept of entitlement to service connection, and held the record open for 60 days. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

II. Compliance with Prior Remand

Previously, the case was before the Board in July 2015, and was remanded to obtain outstanding treatment records, request in-patient treatment records related to a head injury and provide the Veteran with a VA examination to determine the etiology of his Parkinson's disease. Correspondence was sent to the Veteran in November 2015 requesting he identify and authorize for release any outstanding treatment records. Identified treatment records authorized for release have been associated with the claims file. See November 10, 2015 VA correspondence.  The Board notes that treatment records from S. D. neurosurgery center were identified and authorized for release but the custodian of the records required payment for release of records. December 2015 correspondence notified the Veteran that VA is unable to pay any fees charged by a custodian of private records. The Veteran has not provided these records. In addition, treatment records related to a head injury were requested from Portsmouth Naval Hospital in November 2015 and a negative response was received in December 2015. See VA Request for Information. The Veteran was provided VA examinations in February 2016 and April 2106 addressing the nature and etiology of his Parkinson's disease.  As such, the Board finds that there has been substantial compliance with the prior remand. 

III. Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service. 38 U.S.C.A. §§ 1110, 1131. To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Parkinson's disease is a chronic disease under 38 C.F.R. § 3.309(a). For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not chronic, a showing of continuity of symptomatology after discharge is required. Id.

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service. 38 C.F.R. § 3.303(d).

The Board notes that the Veteran is not asserting that his claimed disability resulted from him engaging in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (b) (West 2014) are not applicable. 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he is entitled to service connection for Parkinson's disease. The Veteran contends his Parkinson's disease is a result of an in-service head injury and exposure to chemicals in-service. The Veteran is competent to describe his in-service events and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran reports his Parkinson's disease is a result of exposure to methyl ethyl ketone (MEK) and a head injury in-service. The post-service evidence establishes that the Veteran received a diagnosis of Parkinson's disease in 2005 and the Veteran reported first experiencing symptoms of such in 1999.

The Veteran has a diagnosis of Parkinson's disease. See February 2016 examination. In addition, the Veteran has a diagnosis of a major neurocognitive disorder due to Parkinson's disease, and history of a mild traumatic brain injury (TBI). See April 2016 VA examination. 

Parkinson's disease was not "noted" during service or within one year of separation. The Veteran has not alleged that his Parkinson's developed in-service or within one year of separation. The Veteran's service treatment records have been associated with the claims file and are absent for complaints of Parkinson's or symptoms of such. While Parkinson's disease is a listed chronic disease, the preponderance of the evidence is against finding that the Veteran had Parkinson's disease in-service or within one year of the Veteran's separation from service. 38 C.F.R. § 3.307 (a)(3). 

The Veteran contends that in-service he was exposed to chemical solvents specifically MEK while working as an aircraft mechanic. See June 2011 Form 9. The Veteran's DD 214 indicates his military occupational specialty was in aircraft mechanics. See DD 214. 

The Veteran's service treatment records (STRs) have been associated with the claims file. Treatment records in March 1968 note the Veteran fell on his back four days ago and couldn't move his arms for a few moments, no neurologic deficits were noted and assessment was a contusion of the back. See March 7, 1968 STR. At separation, on examination the clinical evaluation was normal with no defects or diagnosis. See October 1, 1968 Report of Medical Examination. In light of the Veteran's consistent statements and corresponding service personnel and treatment records, his statements are credible and consistent with the circumstances of his service.  

The issue is whether the Veteran's Parkinson's disease is related to his in-service injury and events. The Veteran has consistently stated he was exposed to MEK while working in aircraft maintenance, without protective gear. The Veteran is competent to describe the in-service events and his statements are credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for Parkinson's disease. 

Turning to the medical evidence, a May 2015 opinion from the Veteran's treating VA physician is of record. See May 2015 VA provider opinion. The Veteran's physician noted he has a diagnosis of idiopathic Parkinson's disease (IPD) and prior exposure to MEK. The provider noted that there is some scientific evidence suggesting that there may be an association between exposure to solvents such as MEK and the development of IPD, but a definitive cause and effect relationship has not been established. The provider noted there is a possibility that the Veteran's past exposure to MEK caused or contributed to his Parkinson's disease. However, this opinion is speculative in nature and as such is not probative. It is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The Veteran was afforded a VA examination in February 2016. The VA examiner noted a diagnosis of Parkinson's disease in 2005. See February 2016 VA examination. The examiner noted in service the Veteran reported falling and hitting his head on a cast iron radiator. The Veteran denied losing consciousness and was seen at the hospital, after the accident he denied headaches, vertigo, tinnitus, or any neurological issues. The VA examiner found this event meets the criteria for diagnosis of mild TBI, without residuals. 

The examiner noted a review of the Veteran's lay statements and treatment records and found that the Veteran's Parkinson's disease was less likely than not incurred in or caused by his active service. The examiner noted the Veteran's first symptoms of Parkinson's occurred in 1999 three decades after release from service. As to the Veteran's exposure to MEK in-service the examiner noted a review of the medical literature supports that exposure to certain chemicals and solvents can increase the risk of Parkinson's disease. He noted that while exposure to such substances is a possible contributor to Parkinson's disease there is insufficient scientific evidence of a link between this exposure and the development of Parkinson's disease. In addition, the examiner noted the Veteran's in-service head injury which is consistent with a diagnosis of mild TBI, with no loss of consciousness. The examiner noted that it is possible that head trauma can lead to the development of Parkinson's disease however, this generally occurs in severe and significant traumatic brain injuries. A review of the medical literature notes that significant head injuries with a loss of consciousness have a statistically significant association with a higher risk of Parkinson's disease. However, the examiner noted that the Veteran's in-service TBI was mild without a reported loss of consciousness and as such the subsequent development of Parkinson's disease due to the in-service head injury is less likely than not. The examiner attributed the Veteran's Parkinson's to an idiopathic cause. Id. The examiner's opinion was based on a through medical examination, well-reasoned rationale and review of the claims file and medical literature.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). As such the examination is of high probative value. 

After consideration of all the evidence of record, the Board finds that the preponderance of the evidence is against a finding of a causal relationship between the Veteran's Parkinson's disease and his active service. The Board notes the Veteran's lay statements regarding his exposure to MEK and head injury in-service and finds his lay statements are credible as discussed above. However, there is a conflict and the Board finds the Veteran's statements are outweighed by the medical evidence of record. Particularly, the Board finds the February 2016 VA examination which is based on the examiner's medical expertise and well-reasoned rationale to be probative.  The February 2016 VA examiner noted the Veteran's in-service injury and reports of MEK exposure in-service and found that after a review of the medical literature it was less likely than not that the Veteran's Parkinson's disease was related to his active service.  VA and private treatment records associated with the claims file are silent for any indication that the Veteran's Parkinson's is related to service. The VA examination and opinion form February 2016 is highly probative and entitled to significant weight. The Board notes the May 2015 opinion from the Veteran's VA physician; however this opinion is speculative and fails to establish a relationship between the Veteran's service and his Parkinson's disease. As such, service connection for Parkinson's disease is not warranted. 

The Veteran is competent to relate what he has been told by a professional or what he has read.  However, his lay/medical opinion is of no greater value than the opinion upon which it is based.  Here, the more probative evidence is against the claim.

Although the Veteran has established a current disability the preponderance of the evidence weighs against finding that the Veteran's Parkinson's disease is causally related to his service or manifested in-service or within the applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for Parkinson's disease is denied. 





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


